DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/29/2021 has been entered.
 
Election/Restrictions
Applicant’s election without traverse of the compound shown below wherein m is 1, claims 1, 4, 6, 9-10, 17, and 22-25 and 27-30 in the reply filed on 06/11/2018 is acknowledged. Election was made without traverse in the reply filed on 06/11/2018.

    PNG
    media_image1.png
    164
    301
    media_image1.png
    Greyscale

In the amendment filed 12/30/2019, Applicant amended the independent claim 1 to no longer include triazine as a possible substituent thereby canceling the elected species. The search was broadened in order to identify an examinable species supported by the instant claims and/or specification which has also been canceled so the search was broadened again to identify an examinable species. The examinable species was as follows: a compound of formula I wherein m is 0, R1 and R5 are each a carbazole, and R2 to R4 and R6 are each methyl.
Claims 4-11, 16-18 and 31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Response to Amendment
The Amendment filed on 06/07/2021 has been entered. Claims 1, 4-11, 16-18, 22-25, 27, and 29-31 remain pending in the application with claims 4-11, 16-18 and 31 withdrawn from consideration. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 27 recites the limitation “the compound of Formula I or II is a delayed fluorescent emitter.”   It is unclear exactly what is required to meet this limitation. Applicant has not defined what is fluorescence is considered delayed in terms of fluorescence.  For the purpose of application of art, any fluorescent material will be interpreted to be potentially considered “delayed”.  

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 22-23, 25, 27 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hasegawa et al (US 2003/0091863) (Hasegawa).

In reference to claim 1, Hasegawa teaches the compound (2) as shown below that reads on the instant claims [0019].


    PNG
    media_image2.png
    195
    381
    media_image2.png
    Greyscale


For Claim 1: Reads on a compound of Formula I wherein m is 0, R1 is carbazole, R2, R3, R4 and R6 are each methyl and R5 is carbazole. 
For Claim 30: The compound meets the requirements of a formulation.


In reference to claim 22, Hasegawa teaches an organic electroluminescent device comprising an anode, a cathode and an organic layer comprising the compound (2) [0073] as shown above for claim 1.

In reference to claim 23, Hasegawa teaches the device as described above for claim 22. Hasegawa does not expressly state that the layer is an emissive layer or that the compound is a host in the layer. However, the device still meets all structural limitations of the claim. Recitation of a different name for an identical material or layer does not differentiate the claimed device from that of the prior art.   

In reference to claim 25, Hasegawa teaches the device as described above for claim 22. Hasegawa does not expressly state that the layer is a transporting layer or that the compound is a transporting material in the layer. However, the device still meets all structural limitations of the claim. Recitation of a different name for an identical material or layer does not differentiate the claimed device from that of the prior art.   

In reference to claim 27, Hasegawa teaches the device as described above for claim 22. Hasegawa does not expressly state that the layer is an emissive layer or that the compound is a delayed fluorescent emitter. However, the device still meets all structural limitations of the claim. Recitation of a different name for an identical material or layer does not differentiate the claimed device from that of the prior art.   Furthermore, Hasegawa states that the material is capable of fluorescence [0054]. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 24 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa and further in view of Miura et al (JP 2013048190) (Miura).
In reference to claim 24, Hasegawa teaches the compound (2) as shown below and further teaches that this compound is used in an organic electroluminescent device including a luminous layer and one or more organic carrier transportation layers between a cathode and an anode wherein the carrier transportation layer contains the compound (Hasegawa [0048]; [0051]) 


    PNG
    media_image2.png
    195
    381
    media_image2.png
    Greyscale


Hasegawa does not expressly teach that the organic luminescent layer comprises a material as claimed. 
With respect to the difference, Miura teaches a phosphorescent dopant for use in an organic light emitting device for example the compound D-1 (Miura [0046]) as shown below and further teaches that the use of this compound as a dopant in the light emitting layer of a device improves luminous efficiency and device lifetime (Miura [0018]. 


    PNG
    media_image3.png
    145
    258
    media_image3.png
    Greyscale

In light of the motivation of using the light emitting dopant D-1 as described above, it would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the dopant D-1 as described by Miura in the light emitting layer of the device of Hasegawa in order to improve luminous efficiency and device lifetime and thereby arrive at the claimed invention. 
For Claim 24: Reads on an iridium complex comprising a ligand 
    PNG
    media_image4.png
    255
    228
    media_image4.png
    Greyscale
 wherein each of X1 to X11 is a carbon, Rb represents tri substitution and is alkyl or a combination of aryl and alkyl groups. 

In reference to claim 29, Hasegawa in view of Miura teaches a device as described above for claim 24 and further teaches that such OLED devices are useful in various consumer products including large screen displays and lighting etc. (Miura [0104]). Hasegawa in view of Miura does not exemplify such a device.

However, given that Hasegawa in view of Miura discloses the device that encompasses the presently claimed device, including  wherein it is employed as a consumer product including a large screen display or lighting product, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, to use the device type, which is both disclosed by Hasegawa in view of Miura and encompassed within the scope of the present claims and thereby arrive at the claimed invention. 


Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Prior Art
The following reference is made of record herein but not relied upon for the instant rejections.

US 5663271

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean M DeGuire whose telephone number is (571)270-1027.  The examiner can normally be reached on Monday to Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A. Chriss can be reached on (571) 272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sean M DeGuire/Examiner, Art Unit 1786